DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system of Claim 1 (e.g. elongate guide, elongated sleeve, drill bit, tracking device on second proximal end) with the stop must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11, 13 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 is rejected because the specification, as originally filed, fails to disclose an embodiment that has a tracking device fixed to a second proximal end of the sleeve AND a stop as now claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9, 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0025677 to Verard et al. “Verard” alone.  
With respect to Claims 1 and 11, Verard discloses a surgical navigation system (Abstract) for navigating any type of surgical instrument (Paragraph [0071]).  In one embodiment, Verard depicts a surgical instrument (e.g. drill) comprising an elongated instrument (e.g. external tube 982 in Fig. 39 and corresponding description) having a first proximal end and a first distal end adapted to be positioned relative to anatomy; a second elongated instrument that moves adjacent to the first elongated instrument having a second proximal and distal ends (996 (drill bit)/992 (sleeve) in Fig. 39 and description); a tracking device coupled to the sleeve (e.g. 994 in Fig. 39 and corresponding description).  Verard explains that the EM tracking system includes a communication controller configured to transmit a signal regarding the physical position of the EM coil sensors 994 on the sleeve (Paragraphs [0086]-[0089] and [0363]-[0367]).  	
While Fig. 39 depicts the EM coil sensors 994 near the distal end of the sleeve, Verard makes it clear that “The tracking sensor 994 positioned the tube 992 is operable with the drill bit 996 and can allow for tracking of a selected portion of the drill bit 996, such as a portion substantially near the drill tip 1000.  Therefore, it would be understood that the tracking sensor 994 can be positioned on any appropriate portion of the tube 992..." (Paragraph [0365]).  Similarly, Verard discloses that “The sensors, according to any embodiment described above, are generally positioned near a distal end or movable end of an instrument…Generally, the position of various instruments, particularly the ends of the instruments is determined by the known location of a sensor or a transmitting coil and the known size, length, and other physical attribute of the instrument.  Therefore, the sensor may be positioned away from or disposed a distance from the extreme end of the instrument" (Paragraph [0151]).  Verard also discloses an embodiment where tracking sensors (e.g. 906 in Fig. 36) can be positioned at any appropriate position on the device and able to track other parts of the instrument using a known distance (Paragraph [0349]] and where tracking sensors may be positioned near or at the distal working end of the instrument or at any appropriate position on the instrument (Paragraph [0344]).  
Therefore, at the time of the invention, it would have been obvious to one skilled in the art to position at least one tracking coil sensor described above at any distance from the extreme end of the distal end including, for example, at the proximal end of the sleeve in order to track the location of the drill bit tip based on known instrument geometry.  In other words, such a modification is considered to be an obvious design choice in view of Verard’s explicit disclosure (e.g. put sensor anywhere on device relative to distal end) so long as the distance from the distal tip to the sensor can be determined and stored (see, for example, distances “x”, “y” or “z” in the conceptually marked up Fig. 39 below).    

    PNG
    media_image1.png
    364
    372
    media_image1.png
    Greyscale


Such a modification is also considered to read on the claimed functional language determining physical positons "when” the sleeve translates and is also considered to “selectively” track ends based on the movement of the drill bit.  For example, when the sleeve and drill bit are positioned such that the distal end of the drill bit and sleeve aligns with the distal end of cannula (e.g. 988 in Fig. 39), the sensor reading (e.g. taking into account the offset geometry) would be indicative of the distal and of the cannula (and also the drill bit/sleeve component).  Moreover, when the drill bit extends beyond the distal end 988, the sensor reading (taking into account the offset geometry) would be indicative of the distal end of the drill bit.  Accordingly, the modified device reads on the functional claimed language.  Finally, it must also be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 

As for Claims 2-6, Verard makes it clear that the tracking system may be an optical tracking system or electromagnetic (EM) tracking system (Paragraphs [0006], [0086], [0091], Claim 2) and wherein the navigation system is configured to track at least three degrees of freedom (Paragraphs [0116], [0157], [0188], [0350] and [0372]).  Verard also depicts a connector, spring and stop in Fig. 39 and corresponding descriptions.  Furthermore, Examiner notes that use of Verard’s drill bit would include a connection with a drill at a proximal end of the drill bit.  Verard also discloses use of a power drill (Paragraphs [0255] and [0363]).  

As for Claims 7-8, the modified system as described above would function in the claimed manner in its broadest reasonable interpretation.  

Regarding Claim 22, Verard explains that the image guided navigation system registers image space and patient space such that tracked instruments may be superimposed over the images of the patient (Paragraphs [0004]-[0005]).  Verard discloses where the image on the display correctly illustrates the positon of the anatomy of the patient (Paragraphs [0113]-[0114], [0126], [0240]-[0241], [0305] and [0344]).  Examiner notes that the displayed images would include the medical instrument and its distal ends used to perform the procedure and thus, be considered “appropriate” in its broadest reasonable interpretation.

s 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard as applied to claim 1 above, and further in view of U.S. Publication No. 2003/0208122 to Melkent et al. "Melkent".  
With respect to Claims 8 (alternatively) and Claim 9, Verard discloses a surgical navigation system as described above including at least one tracking device.  However, the art of record does not expressly disclose or illustrate one of the tracking devices coupled to the proximal end of the first elongated guide as claimed.  
Melkent teaches from within a similar field of endeavor with respect to surgical navigation systems and methods (Abstract), particularly with respect to navigating surgical drills (Paragraph [0045]) with acoustic, magnetic, optical or electromagnetic tracking systems (Paragraph [0037])wherein at least one trackable marker (e.g. 230 in Fig. 3 and corresponding descriptions) is coupled to the proximal end of the tool guide (e.g. first elongated instrument) for tracking up to six degrees of freedom (DOF) (Paragraphs [0013] and [0036]-[0038]).  
At the time of the invention, it would have been obvious to one skilled in the art to have modified the guide instrument 980 depicted in Fig. 39 of Verard to include a at least one tracking sensor coupled to the proximal end of the external tube 982 as described by Melkent in order to track various positional attributes (e.g. additional DOF’s) of the surgical instrument relative to the drill bit tip and the patient’s anatomy.  Examiner notes that the proposed modification allows each tracking respective tracking device to determine at least one DOF separate from the other.  That is to say, the tracking device coupled to the sleeve (e.g. second tracking device) provides positional/depth information of the distal end of the drill bit while the first tracking device provides position and orientation information of the external tube relative to the patient.  Furthermore, the modification requires nothing more than the mere combination of known prior art elements to yield predictable results.   

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard and  Melkent  as applied to Claim 9 above and in further view of U.S. Publication No. 2007/0167741 to Sherman et al. "Sherman" or U.S. Publication No. 2005/0049486 to Urquhart et al. “Urquhart”.  
As for Claim 10, Verard and Melkent discloses an EM or optical navigation system as described above.  However, Verard does not depict an embodiment wherein the tracking sensor extends out of the slot depicted in Fig. 39.  
Sherman teaches from within a similar field of endeavor with respect to surgical navigation systems and methods wherein reflective elements or sensors (e.g. 74 or 84 in Figs. 3 and 4 and corresponding descriptions) include a post to stand off a device.
Alternatively, Urquhart teaches from within a similar field of endeavor with respect to a surgical navigation system and method (Abstract) where an EM sensor is attached to a “post” and configured to move laterally along a device (Figs. 7A-B and corresponding descriptions).  
At the time of the invention, it would have been obvious to a person skilled in the art to have modified at least one of the tracking sensors described by Verard and Melkent to include a standoff/post as described by Sherman or Urquhart in order to provide easy access to the position sensor coil (if and when a sensor needs to be changed out) and to enhance position tracking (by providing a clear line of sight to the sensor).  Such a modification merely involves combining prior art elements according to know techniques to yield predictable results (MPEP 2143).  Examiner notes that the modified sensor (at or near distance “y” or “z” as described above) with a post on the sleeve would align with the slot and extend through the slot depicted in Fig. 39.  

13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard, Melkent and Sherman/Urquhart as applied to claim 10 above, and further in view of U.S. Publication No. 2005/0245817 to Clayton.  
With respect to Claim 13, Verard, Melkent and Sherman/Urquhart disclose a surgical navigation system including at least one tracking sensor configured to extend out of a slot as claimed.  However, the art of record does not expressly disclose a "tri-axial coil" as claimed.  
Clayton teaches from within a similar field of endeavor with respect to surgical navigation systems and methods wherein localization sensors include an optical sensor, single coil sensor or a tri-axial coil sensor (Paragraphs [0042]-[0043]).  
At the time of the invention, it would have been obvious to a person skilled in the art to have modified the surgical navigation system described by Sherman/Urquhart to include a tri-axial coil as described by Clayton as such a modification merely involves a simple substation of one known localization sensor for another to yield predictable results. 

Claims 14-16, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard in view of Sherman/Urquhart.  
As for Claim 14, Verard discloses a surgical navigation system (Abstract) for navigating any type of surgical instrument (Paragraph [0071]).  In one embodiment, Verard depicts a surgical instrument (e.g. drill) comprising a first elongated instrument (e.g. external tube 892 in Fig. 39 and corresponding description) having a first proximal end and a first distal end adapted to be positioned relative to anatomy; a second elongated instrument that moves adjacent to the first elongated instrument having a second proximal and distal ends (996 (drill bit)/992 (sleeve) in Fig. 39 and description); a second tracking device coupled to the sleeve (e.g. 994 in Fig. 39 and corresponding description).  Verard explains that the EM tracking system includes a Verard also makes it clear that the tracking system may be an optical tracking system or electromagnetic (EM) tracking system (Paragraphs [0006], [0086], [0091], Claim 2) and wherein the navigation system is configured to track at least three degrees of freedom (Paragraphs [0116], [0157], [0188], [0350] and [0372]).  
As for the specific positions of the sensors, while Fig. 39 depicts the position sensors 994 near the distal end of the sleeve, Verard makes it clear that “The tracking sensor 994 positioned the tube 992 is operable with the drill bit 996 and can allow for tracking of a selected portion of the drill bit 996, such as a portion substantially near the drill tip 1000.  Therefore, it would be understood that the tracking sensor 994 can be positioned on any appropriate portion of the tube 992..." (Paragraph [0365]).  Similarly, Verard discloses that “The sensors, according to any embodiment described above, are generally positioned near a distal end or movable end of an instrument…Generally, the position of various instruments, particularly the ends of the instruments is determined by the known location of a sensor or a transmitting coil and the known size, length, and other physical attribute of the instrument.  Therefore, the sensor may be positioned away from or disposed a distance from the extreme end of the instrument" (Paragraph [0151]).  
Therefore, at the time of the invention, it would have been obvious to one skilled in the art to position at least one tracking sensor described above at any distance from the extreme end of the distal end including, for example, at the proximal end of the sleeve in order to track the location of the drill bit tip based on known instrument geometry.  In other words, such a modification is considered to be an obvious design choice so long as the distance from the distal tip is known (see, for example, distances “x”, “y” or “z” in the conceptually marked up Fig. 39 
However, Verard does not depict an embodiment wherein the tracking sensor is on a post that extends out of the slot depicted in Fig. 39.  
Sherman teaches from within a similar field of endeavor with respect to surgical navigation systems and methods wherein reflective elements or sensors (e.g. 74 or 84 in Figs. 3 and 4 and corresponding descriptions) include a post to stand off a device.
Alternatively, Urquhart teaches from within a similar field of endeavor with respect to a surgical navigation system and method (Abstract) where an EM sensor is attached to a “post” and configured to move laterally along a device (Figs. 7A-B and corresponding descriptions).  

    PNG
    media_image2.png
    374
    544
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to a person skilled in the art to have modified at least one of the tracking sensors described by Verard to include a standoff/post as described by Sherman or Urquhart in order to provide easy access to the position sensor coil (if and when a sensor needs to be replaced) and to enhance position tracking (by providing a clear line of sight to the sensor).  Such a modification merely involves combining prior art elements according to know techniques to yield predictable results (MPEP 2143).  Examiner notes that the modified optical sensor (at or near distance “y” or “z” as Verard.  
As for Claims 15, Verard makes it clear that the tracking system may be an optical tracking system or electromagnetic (EM) tracking system (Paragraphs [0006], [0086], [0091], Claim 2) and wherein the navigation system is configured to track at least three degrees of freedom (Paragraphs [0116], [0157], [0188], [0350] and [0372]).  
Examiner notes that the modified system would operate according to the claimed functional language of claims 16 and 18.    


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard and Sherman/Urquhart as applied to claim 18 above, and further in view of Melkent.  
With respect to Claim 19, Verard and Sherman/Urquhart discloses a surgical navigation system as described above including at least one tracking device.  However, the art of record does not expressly disclose or illustrate one of the tracking devices coupled to the proximal end of the first elongated guide as claimed.  
Melkent teaches from within a similar field of endeavor with respect to surgical navigation systems and methods (Abstract), particularly with respect to navigating surgical drills (Paragraph [0045]) with acoustic, magnetic, optical or electromagnetic tracking systems (Paragraph [0037])wherein at least one trackable marker (e.g. 230 in Fig. 3 and corresponding descriptions) is coupled to the proximal end of the tool guide (e.g. first elongated instrument) for tracking up to six degrees of freedom (DOF) (Paragraphs [0013] and [0036]-[0038]).  
At the time of the invention, it would have been obvious to one skilled in the art to have modified the guide instrument 980 depicted in Fig. 39 of Verard to include a at least one Melkent in order to track various positional attributes (e.g. additional DOF’s) of the surgical instrument relative to the drill bit tip and the patient’s anatomy.  Examiner notes that the proposed modification allows each tracking respective tracking device to determine at least one DOF separate from the other.  That is to say, the tracking device coupled to the sleeve (e.g. second tracking device) provides positional/depth information of the distal end of the drill bit while the first tracking device provides position and orientation information of the external tube relative to the patient.  Furthermore, the modification requires nothing more than the mere combination of known prior art elements to yield predictable results.   

Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard in view of Sherman or Urquhart, either in further view of Melkent.  
Verard discloses a surgical navigation system (Abstract) for navigating any type of surgical instrument (Paragraph [0071]).  In one embodiment, Verard depicts a surgical instrument (e.g. drill) comprising a first elongated instrument (e.g. external tube 892 in Fig. 39 and corresponding description) having a first proximal end and a first distal end adapted to be positioned relative to anatomy; a second elongated instrument that moves adjacent to the first elongated instrument having a second proximal and distal ends (996 (drill bit)/992 (sleeve) in Fig. 39 and description); a second tracking device coupled to the sleeve (e.g. 994 in Fig. 39 and corresponding description).  Verard explains that the EM tracking system includes a communication controller configured to transmit a signal regarding the physical position of the two EM coil sensors 994 on the sleeve (Paragraphs [0086]-[0089] and [0363]-[0367]). Verard also makes it clear that the tracking system may be an optical tracking system or electromagnetic (EM) tracking system (Paragraphs [0006], [0086], [0091], Claim 2) and wherein 
As for the specific positions of the sensors, while Fig. 39 depicts the position sensors 994 near the distal end of the sleeve, Verard makes it clear that “The tracking sensor 994 positioned the tube 992 is operable with the drill bit 996 and can allow for tracking of a selected portion of the drill bit 996, such as a portion substantially near the drill tip 1000.  Therefore, it would be understood that the tracking sensor 994 can be positioned on any appropriate portion of the tube 992..." (Paragraph [0365]).  Similarly, Verard discloses that “The sensors, according to any embodiment described above, are generally positioned near a distal end or movable end of an instrument…Generally, the position of various instruments, particularly the ends of the instruments is determined by the known location of a sensor or a transmitting coil and the known size, length, and other physical attribute of the instrument.  Therefore, the sensor may be positioned away from or disposed a distance from the extreme end of the instrument" (Paragraph [0151]).  
Therefore, at the time of the invention, it would have been obvious to one skilled in the art to position at least one tracking sensor (e.g. second tracking device as claimed) described above at any distance from the extreme end of the distal end including, for example, at the proximal end of the sleeve in order to track the location of the drill bit tip based on known instrument geometry.  In other words, such a modification is considered to be an obvious design choice so long as the distance from the distal tip is known (see, for example, distances “x”, “y” or “z” in the conceptually marked up Fig. 39 above).  
However, Verard does not depict an embodiment wherein the tracking sensor is on a post that extends out of the slot depicted in Fig. 39.  
Sherman teaches from within a similar field of endeavor with respect to surgical navigation systems and methods wherein reflective elements or sensors (e.g. 74 or 84 in Figs. 3 and 4 and corresponding descriptions) include a post to stand off a device.
Alternatively, Urquhart teaches from within a similar field of endeavor with respect to a surgical navigation system and method (Abstract) where an EM sensor is attached to a “post” and configured to move laterally along a device (Figs. 7A-B and corresponding descriptions).  

    PNG
    media_image2.png
    374
    544
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to a person skilled in the art to have modified at least one of the tracking sensors described by Verard to include a standoff/post as described by Sherman or Urquhart in order to provide easy access to the position sensor coil (if and when a sensor needs to be changed out) and to enhance position tracking (by providing a clear line of sight to the sensor).  Such a modification merely involves combining prior art elements according to know techniques to yield predictable results (MPEP 2143).  Examiner notes that the modified optical or EM sensor (at or near distance “y” or “z” as described above) with a post on the sleeve would align with the slot and extend through the slot depicted in Fig. 39 of Verard.  Such a modification is considered to read on the claimed functional language of determining the distal location of the first elongate instrument or the drill bit “separate from the at least one tracking device” in its broadest reasonable interpretation. 

Melkent teaches from within a similar field of endeavor with respect to surgical navigation systems and methods (Abstract), particularly with respect to navigating surgical drills (Paragraph [0045]) with acoustic, magnetic, optical or electromagnetic tracking systems (Paragraph [0037])wherein at least one trackable marker (e.g. 230 in Fig. 3 and corresponding descriptions) is coupled to the proximal end of the tool guide (e.g. first elongated instrument) for tracking up to six degrees of freedom (DOF) (Paragraphs [0013] and [0036]-[0038]).  Melkent also provides a mounting post (e.g. 380 in Figs. 3-4) for its tracking markers.  
At the time of the invention, it would have been obvious to one skilled in the art to have modified the guide instrument 980 depicted in Fig. 39 of Verard to include posts as described by Melkent for each of the position sensors described above order to enhance optical visibility of the sensors.  Examiner notes that the modified optical sensor (e.g. second tracking device at or near distance “y” or “z” as described above) with a post on the sleeve would align with the slot depicted in Fig. 39 and would therefore and extend through the slot.  
Moreover, Examiner contends it would have also been obvious to have moved the other sensor (e.g. first tracking device) to be coupled to the proximal end of the external tube 982 as described by Melkent in order to track various positional attributes (e.g. additional DOF’s) of the surgical instrument relative to the drill bit tip and the patient’s anatomy.  Examiner notes that the proposed modification merely rearranges the two sensors and requires nothing more than the mere combination of known prior art elements to yield predictable results (MPEP 2143).  
Regarding Claim 21, Verard’s Fig. 39 depicts a handle connected to the elongate guide.  In addition, Examiner notes that use of Verard’s drill bit would include a connection with a drill at a proximal end of the drill bit.  Verard also discloses use of a power drill (Paragraphs [0255] and [0363]).  
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-22 have been considered but are not persuasive.  New 35 U.S.C. 112(a) and updated 103(a) rejections necessitated by amendment.  
Applicant continues to argue that Verard does not disclose or render obvious the tracking sensor of Claim 1 because Verard discloses that the tracking sensor is positioned substantially near the drill tip (REMARKS, Pages 15-16).  However, Applicant continues to ignore obvious modifications disclosed by Verard.  For example, as explained above, while Fig. 39 depicts the EM coil sensors 994 near the distal end of the sleeve, Verard makes it clear that “The tracking sensor 994 positioned the tube 992 is operable with the drill bit 996 and can allow for tracking of a selected portion of the drill bit 996, such as a portion substantially near the drill tip 1000.  Therefore, it would be understood that the tracking sensor 994 can be positioned on any appropriate portion of the tube 992..." (emphasis added-Paragraph [0365]).  Similarly, Verard discloses that “The sensors, according to any embodiment described above, are generally positioned near a distal end or movable end of an instrument…Generally, the position of various instruments, particularly the ends of the instruments is determined by the known location of a sensor or a transmitting coil and the known size, length, and other physical attribute of the instrument.  Therefore, the sensor may be positioned away from or disposed a distance from the extreme end of the instrument" (emphasis added-Paragraph [0151]).  Verard also discloses an embodiment where tracking sensors (e.g. 906 in Fig. 36) can be positioned at any appropriate position on the device and able to track other parts of the instrument using a known distance (Paragraph [0349]] and where tracking sensors may be positioned near or at the distal working end of the instrument or at any appropriate position on the instrument (Paragraph [0344]).  Thus, the rejections have been maintained.  
Applicant also argues that the rejection of Claims 14 and 20 involves improper hindsight reasoning (REMARKS, Pages 18-20).  Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793